Citation Nr: 1019775	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-05 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The service member had active military service from May 2002 
to August 2003.  According to the regional office, the 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, wherein the appellant was denied 
eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.  In June 2009, the Board remanded 
the appellant's claim for additional development.


FINDINGS OF FACT

1.  At the time of the service member's (appellant's spouse) 
death, service connection was not in effect for any 
disability.

2.  The service member died in August 2003 during military 
service.

3.  The service member's death was not in the line of duty 
and was a result of his own misconduct.


CONCLUSION OF LAW

Basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35 has not been established.  
38 U.S.C.A. § 3501 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.807, 21.3021 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the purposes of DEA, basic eligibility exists for a 
surviving spouse if, among other things, the veteran was 
discharged from service under conditions other than 
dishonorable and died as a result of service-connected 
disability or a permanent total service-connected disability 
was in existence at the date of the veteran's death.  
38 U.S.C.A. § 3501 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.807, 21.3021 (2009).

The service member's (appellant's spouse) death certificate 
documents that he died in August 2003.  The cause of death 
was listed as asphyxia due to plastic bag over his head and 
sniffing odor neutralizer.  The manner of death was listed as 
an accident.

According to the VA Adjudication and Procedure Manual, DEA 
benefits are awarded when a veteran died in service in the 
line of duty.  M21-1MR, Part III, Subpart iii, ch. 6, sec. 
C(13)(a) (2009).  Death in service is conceded to be service 
connected when the death resulted from disease, armed 
conflict, a common accident, or when a veteran is missing and 
presumed dead.  M21-1MR, Part III, Subpart iii, ch. 6, sec. 
C(14)(f); M21-1MR, Part IV, Subpart iii, ch. 1(2)(a).  The 
manual implies that such is not the case when the death was 
the result of suicide or when there is a reasonable 
probability of misconduct.  M21-1MR, Part IV, Subpart iii, 
ch. 1(2)(b).

At the time of the June 2009 remand, there was scant 
information in the claim file regarding the service member's 
circumstances of service and his death.  Pursuant to the 
remand, the RO obtained service records, including an August 
2003 Initial Report of Casualty, a March 2004 Legal Review of 
Line of Duty Investigation, and a March 2004 Final Report of 
Casualty.

A review of the service records reveals that the service 
member died in August 2003 during military service.  In this 
case, the death did not result from disease, armed conflict, 
a common accident, or because the service member was missing 
and presumed dead.  Instead, according to the Legal Review of 
Line of Duty Investigation, the service member died "Not in 
the Line of Duty, Due to Own Misconduct."  The Final Report 
of Casualty also documented that the service member's death 
was not in the line of duty.  Although the investigators of 
the service member's death found that the death was an 
accident rather than suicide, the investigators nevertheless 
determined that the accident was due to intentional 
misconduct.

As a result of the information and evidence contained in the 
records that were obtained on remand, the Board finds that 
the claim must be denied.  The service member was not service 
connected for any disability during his lifetime.  
Additionally, the service member did not die as a result of 
service-connected disability.  That is, the evidence shows 
that the Veteran's accidental death that occurred during his 
military service was not in the line of duty and was the 
result of his own misconduct.  Therefore, the surviving 
spouse appellant is not eligible for DEA benefits under 
38 U.S.C. Chapter 35.

(The Board notes that the June 2009 remand included an 
instruction to send the appellant a notice letter with 
respect to the information and evidence necessary to 
substantiate her claim for DEA benefits.  It appears that 
such a letter was sent to the appellant's address of record 
but that it was returned as undeliverable in September 2009 
and February 2010.  Thus, the instruction was complied with.  
In any case, the facts as they are now known are dispositive 
as to the outcome of the case.  Additionally, the remand 
included an instruction for the RO to issue a character of 
service determination if necessary.  Given that the service 
records provided the necessary information and evidence to 
decide the case regarding the circumstances of the service 
member's death, such a character of service determination was 
not necessary.)


ORDER

Eligibility for Dependents' Education Assistance under 
38 U.S.C. Chapter 35 is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


